FUNK, J.
Theo. Peltz, while in the employ of the Goodyear Tire and Rubber Co., was injured on Feb. 8, 1919. On Oct. 6, 1922 he filed application for compensation with the Ind. Com. which claim was disallowed as not being filed within time prescribed by rules of the Commission.
Peltz appealed to Summit Common Pleas in July 1923, which appeal was dismissed on motion of the Commission, alleging that court had no jurisdiction of subject matter.
On error proceedings the Court of Appeals held:
1. Sec. 1465-72a, effective Aug. 15, 1919, provides that claims for compensation shall be barred unless filed with Commissions within two years after injury occurred.
2. In view of the fact that application was not filed within time prescribed by law, court had no jurisdiction to hear cause.
Judgment affirmed.